OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of attempted capital murder and punishment was assessed at imprisonment in the Texas Department of Corrections for 55 years. Appellant’s conviction was reversed and remanded in a published opinion delivered by the Court of Appeals. Allen v. State, 657 S.W.2d 815 (Tex.App. — Houston (1st) 1982).
It now appears that the decision to grant the State’s petition for discretionary review was improvident. Tex.Cr.App.R. 304(k); Art. 44.45(b)(6) and (7), V.A.C.C.P. See Hanna v. State, 632 S.W.2d 151 (Tex.Cr. App.1982).
The State’s petition for discretionary review is dismissed.